Rosenberger, J. P.,
dissents in a memorandum as follows: Less than four months ago, this Court, in an opinion by Justice Sullivan, held, in a case substantially similar to this one, that the trial court had committed reversible error (People v Kelsey, 194 AD2d 248). Today the majority of this panel (which includes three of the five Judges who concurred in the earlier case) finds precisely the opposite.
In the instant case the police officer testifying for the *94prosecution said, over defense objection, "in at least 50% of the arrests I have made pre-recorded buy money was, in fact, not recovered”. In People v Kelsey (supra, at 251), the testimony was that the pre-recorded buy money was recovered " 'fifty percent of the time’ ” or " 'less than fifty percent’ ” of the time.
Justice Sullivan, writing for a unanimous Court, stated: "It is one thing to offer an explanation for the absence of buy money or drugs on a defendant at the time of arrest. It is quite another to offer evidence that in the testifying officer’s experience such evidence is not recovered in 50% of the drug arrests. Once the explanation was offered as to the various roles played by the integrated group connected to the seller, the jury had all the information it needed to account for the absence of drugs or prerecorded money in defendant’s possession at the time of arrest. The introduction of evidence of the practices drug dealers have used on other occasions may not be used to prove defendant’s conduct on this particular occasion. The statistical evidence had nothing to do with this case and carried with it undue prejudice” (People v Kelsey, supra, at 253).
This defendant was similarly prejudiced by identical statistical evidence. There should be a reversal and a new trial.